 KAISERFOUNDATION HOSPITALSKaiser Foundation Hospitals and Local 5-A, Hospitaland InstitutionalEmployees,Division of Hotel,Restaurant Employees and Bartenders Union, LocalUnion 5,Petitioner.Case 37-RC-2047July 21, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERSFANNING,JENKINS,AND KENNEDYOn March 7, 1975, the Acting Regional DirectorforRegion 20 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefound appropriate a unit of all regular full-time andpart-time professional employees employed by theEmployer at its facilities on the islands of Oahu andMaui. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a request for review of the Acting RegionalDirector's decision on the ground that a substantialquestion of law and policy is raised because of theabsence of officially reported Board precedent.On April 3, 1975, by telegraphic order, the requestfor review was granted and the election was stayedpending a Decision on Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Employer is a nonprofit corporation whichprovides comprehensive medical care to all KaiserFoundation Health Plan members. It is one of thefour entities which comprise the Kaiser FoundationMedical Care Program which operates in six autono-mous geographic regions, including Hawaii. The Em-ployer operates a medical center in Honolulu, whichis both an inpatient and outpatient facility, five otheroutpatient clinics on the island of Oahu, and two out-patient clinics on the island of Maui.In its petition, the Petitioner requested a unit ofpharmacists on the island of Oahu. However, at thehearing it stated that, in the event that the Board didnot find appropriate the unit specifically sought, Pe-titionerwas willing to accept any other groups in-cluded in the appropriate unit. The Acting RegionalDirector found appropriate a unit of pharmacists onthe islands of Oahu and Maui. The Employer con-tends that a unit of pharmacists is too narrow andthat the appropriate unit must include all remaining325unrepresented professionals,' specifically, pharma-cists,medical technologists, physical therapists, andmedical and psychiatric social workers.The Employer employs approximately 800 em-ployees, of whom slightly more than 600 are repre-sented by collective-bargaining organizations. In ad-dition to the Hawaiian Nurses Association, whichrepresents approximately 160 RN's, the InternationalLongshoremen's and Warehousemen's Union, Local142, represents approximately 20 x-ray techniciansand radioisotope technicians and Petitioner currentlyrepresents over 400 employees covered by a widerange of classifications, including LPN's, hospitalaides, clinic assistants, orderlies, and housekeeping,dietary, and clerical employees.Of the 11 pharmacists in the unit sought, 6 areemployed at the medical center on Oahu and a totalof 4 pharmacists are employed at the 3 other outpa-tient clinicson the island of Oahu. There is one phar-macist employed on the island of Maui. Since overhalf of the members of the Foundation have sometype of prepaid drug benefits, they can go to theEmployer's pharmacy and get a prescription filledless expensively than if they went to a pharmacy notaffiliated with the Employer. The pharmacists are su-pervised by a head pharmacist who reports to thehospital administrator. If a patient is an inpatient,the prescription will be part of the doctor's generalorders, in which case the nurses will order from thepharmacy and the pharmacy will supply the medica-tion to the nurses working on the floor. The HealthPlan contract provides that drugs will be supplied toinpatients at no cost.The Regional Director found that the pharmacistsconstitute a functionally distinct, identifiable, homo-geneous group sharing a community of interest sepa-rate from other hospital personnel and thereforecomprise an appropriate unit since the pharmacistsare physically isolated from other employees, havevirtually no contact or interchange with other em-ployees, have separate immediate supervision, andcannot interchange or substitute for other employeessincethey have very specific training.However, based upon the foregoing facts, we con-clude that an appropriate unit including pharmacistsmustadditionally include all other nonrepresentedprofessional employees of the Employerin Hawaii.In considering the composition of appropriate bar-gaining unitsin the health care industry,we musttake into account the expressed desire of Congress1With respect to nurse anesthetists, the Employerstated at the hearingthat it would not take a"firm position" because the nurse anesthetists arebasically registered nurseswho take additionaltraining.Nurse anesthetistsare not represented by the HawaiianNurses Associationwhich presentlyrepresents the registered nurses. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Board avoid undue proliferation of the num-ber of bargainingunits. In finding that this unit limit-ed to pharmacists is not appropriate, we are not un-mindful of the differences noted by the Acting Re-gional Director. However, as we stated inMercy Hos-pitals of Sacramento, Inc.,217 NLRB No. 131 (1975),"Thus, although there is a diversity of skills betweeneach of these professional groups, their skills, inter-ests, and working conditions are, in many respects,no more diverse than those of employees in a pro-duction and maintenance unit in the industrialsphere or in the overall service and maintenance unitin the health care industry. Despite these differences,we note that all of the employees here under consid-eration possess a commonality of professionalismwhichsetsthem apart from other employees in theEmployer's operations." Clearly, such "commonalityof professionalism" exists herein. In particular, thejob descriptions and job analysis questionnaires re-veal that each of the alleged professionals is requiredto have a college education, and an internship andcertification are frequently required. Although it isobvious that each of the professional employees,herein, has a different job function and limited con-tactwith the other professionals, we find that theprofessional employees basically share a communityof interest because they are basically the same typeof employee,viz,professionals who have undergonethe same type of academic training, receive compara-ble wages (particularly in comparison to the otheremployees), and usually work a 40-hour week, mostoften during the day. These professional employeesconstitute a readily identifiable unit. Although thepharmacists obviously share a greater community ofinterestwith each other than they do with the otherprofessional employees, we do not consider that theypossess interests evidencing community of interestwith each other separate from that shared with theother employees in the health care industry. These 11pharmacists are employed at 5 different locationsand have no reason to deal with each other except onoccasional circumstances. Moreover, the record doesnot indicate that pharmacists possess the history ofseparate representation in collective bargaining thatwe found inMercy Hospitals, supra,to be of the"greatest significance" in establishing the separateinterestsof registered nurses. Accordingly, for theaforementioned reasons and based on the record inthe instantcase,we conclude that a unit consisting ofall professional employees,2 including physical thera-2Although the recordindicatesthat the nurseanesthetists are profession-pists, dietitians, nutritionists, social workers-psychi-atric and medical, and medical technologists, is ap-propriate for the purposes of collective bargaining.Since Petitioner stated at the hearing that it desiredto represent employees and any other groups that theBoard finds must be included in the appropriate unit,we shall direct an election in the aforementionedunit.[Direction of Election omitted from publication.]3MEMBER KENNEDY, concurring in part and dissentingin part:I concur in my colleagues' finding that a unit limit-ed to the pharmacists is inappropriate. I would findthat a unit ofallunrepresented professional employ-ees constitutes the appropriate unit. I disagree withmy colleagues' exclusion of the unrepresented nurseanesthetists from the unit. If a certification issues inthe unit found appropriate by my colleagues, thenurse anesthetists would be the only unrepresentedprofessional employees. As such, under Board deci-sions they would then constitute an appropriate "re-sidual" unit.4 I find unacceptable a decision whichdenies separate representation to the unrepresentedpharmacists but which may result in separate repre-sentation of unrepresented nurse anesthetists.The unit in which the election is directed is fourtimes the size of the unit in which Petitioner made asufficient showing of interest. For the reasons statedinmy dissent inMercy Hospitals of Sacramento, 217NLRB No. 131 (1975), I would dismiss the petitionrather than direct an election in a unit which is sub-stantially different in size and composition from thatsought. Such dismissal should be without prejudiceto the filing of a new petition when supported by anadequate showing of interest. Such dismissal wouldpermit the filing of a petition or orderly interventionby any other labor organization having an interest inrepresenting those employees not previously soughtby the Petitioner but now included in the unit foundappropriate.al employees,we shall not include them in this unit.Theymust possess alicense as an RN as well as certification as a nurse anesthetist.They arerequired to possess I year of practical experience as an RNor RNA. As theEmployerstated at the hearing,the nurse anesthetists are basically regis-tered nurses who take additional training.The Employer took noposition asto the nurse anesthetists, but admitted that this classification was in doubt.We consider the nurse anesthetists to have a sufficient community of inter-est with the other RN's that we will not include them in the professional unitherein.They share a communityof interestnot onlywith the professionalemployees,but with theother RN'swho arecurrently represented by theHawaiian Nurses Association[Excelsiorfootnote omitted frompublication.]SeeWeberAircraft,Divisionof Walter Kidde & Company,191 NLRB 10(1971);Roston Corporation,196 NLRB 467 (1972).